DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 13, 14, 27, 28, 29, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. (U.S. Patent Pub. No. 2019/0292710) and Ashrafzadeh et al. (U.S. Patent Pub. No. 2010/0155415).
Regarding claim 8, Hsu et al. discloses a system designed to produce and then dispense cleaning products (title; abstract), the system comprising:
a structural body (figure 1, reference #1; figure 5) that includes-
an ingress interface through which water can be obtained (figure 1, reference #2 and 4; figure 5, tap inlet; [0005]), and 
an egress interface through which cleaning products can be discharged (figures 1 and 3, reference #12 and 14; figure 5, tap outlet);
a series of reservoirs in which ingredients are stored (figure 3, reference #40; figure 5, containers 1, 2, 3;  [0049];
a series of dispensing elements that, when activated, controllably dispense the ingredients from the series of reservoirs (figure 3, reference #32, 52 and 62; figure 5, reference #501, 502, 503; figure 9, reference #210; [0043]; [0047]);
a mixing chamber that is fluidly connected to the ingress interface, the egress interface, and the series of dispensing elements (figure 3, reference #10 and 20 (water inlet/ingress 2/4 and pumped ingredients all come in contact in tubes 10/20 where mixing occurs by fluid flow); figure 5, intermediate chamber, not labeled, where valves 501-504 enter into; figure 9, reference #230; [0049]; [0055] intermediate chamber); and
a processor (figure 2, reference #5; [0046]-[0049]) configured to:
receive input indicative of an instruction to produce a cleaning product (figure 2, panel display; [0046]-[0049]),
retrieve a formula associated with the cleaning product from a memory ([0046]-[0049]), and
cause the cleaning product to be produced in accordance with the formula by permitting water to flow through the ingress interface into the mixing chamber, and driving the series of dispensing elements such that appropriate amounts of at least some of the ingredients are dispensed into the mixing chamber (figure 2; figure 3, reference #31; [[0046]-[0049]).
However, the reference does not explicitly disclose wherein the egress interface is located in a cavity in which containers are placed for filling with cleaning products.  
Cooke et al. teaches another laundry dispensing device (abstract).  The reference teaches wherein the egress interface (figure 1, reference #4) is located in a cavity (figure 1, reference #3) in which containers are placed for filling with cleaning products (figure 1, reference #2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cavity in which containers are placed as taught by Cooke et al. with the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry dispensing devices.  One of ordinary skill in the art would be motivated to provide the cavity in which containers are placed in a location of the egress interface because it provides a laundry product that may be stored and used in multiple loads (Cooke et al. [0006]-[0007]).
However, the reference does not explicitly disclose a pressure sensor that is located beneath the egress interface, so as to generate an output that indicates whether a container is presently located in the cavity; and the processor configured to determine, based on an analysis of the output generated by the pressure sensor, that a container is presently located in the cavity.
Ashrafzadeh et al. teaches another dispensing system (title).  The reference teaches a pressure sensor that is located beneath the egress interface, so as to generate an output that indicates whether a container is presently located in the cavity; and the process configured to determine, based on an analysis of the output generated by the pressure sensor, that a container is presently located in the cavity (figure 2, reference #86; [0021]-[022]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pressure sensor of Ashrafzadeh et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a pressure sensor to detect a container positioned at the egress because this facilitates reduction of both accidents and product waste.
Regarding claim 9, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the memory is accessible to the processor via a network (figure 2, reference #5; [0010]; [0046]).
Regarding claim 10, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the ingredients are capable to include dyes, perfumes, optical brightening agents, bleaching agents, surfactants, chelating agents, enzymes, polymers, solvents, or any combination thereof (figure 3, reference #40; figure 5, containers 1, 2, 3; [0033]; [0049]; [0095]-[0096]).  It is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claim 13, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. disclose all the limitations as set forth above.  The reference as modified further discloses a user interface through which an individual is capable to provide second input indicative of a confirmation that the container is presently located in the cavity (figure 2, panel display for individual selection providing inputs that are capable to indicate that the container is in position by virtue of individual indicating the container is hooked up and ready to be used; [0035] (processor capable to cause various product discharge based on type of washing machine that is connected, meaning processor received an indication that the washing machine (container) is connected); [0087]-[0088] (controller capable to detect flow of water into washing machine container)).  Regarding limitations recited in claim 13 which are directed to a manner of operating disclosed processor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
Regarding claim 14, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. disclose all the limitations as set forth above.  The reference as modified further discloses a communication module able to establish a wireless communication channel with a computer program executing on an electronic device associated with an individual (figure 2, reference #5; [0010]; [0046] (although described as being wired, a processor with computer program is able to be wireless)),
wherein through the computer program executing on the electronic device, the individual is able to provide second input indicative of a confirmation that the container is presently located in the cavity (figure 2, panel display connected to computer program provides input from individual that are capable to indicate that the container is in position by virtue of individual indicating the container is hooked up and ready to be used; [0010]; [0046]-[0048]).  Regarding limitations recited in claim 14 which are directed to a manner of operating disclosed system and the functions of the individual, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
Regarding claim 27, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. disclose all the limitations as set forth above.  The reference as modified further discloses a sensor that is in direct contact with the water that flows through the ingress interface into the mixer ([0088]),
wherein the sensor is capable to generate at least one measurement of a characteristic of the water ([0088]).
Regarding claim 28, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the formula is retrieved from amongst multiple formulas in the memory based on the at least one measurement ([0088]).
Regarding claim 29, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the characteristic is temperature, turbidity, conductivity, pH, total suspended solids, bacteria level, dissolved oxygen level, nutrient level, or toxic substance level ([0088]).
Regarding claim 31, Hsu et al. discloses a system designed to produce and then dispense cleaning products (title; abstract), the system comprising:
a structural body (figure 1, reference #1; figure 5) that includes-
an ingress interface through which water can be obtained (figure 1, reference #2 and 4; figure 5, tap inlet; [0005]);
an egress interface through which cleaning product can be discharged (figure 3, reference #12 and 14; figure 5, tap outlet);
a series of reservoirs in which ingredients are stored (figure 3, reference #40; figure 5, containers 1, 2, 3;  [0049];
a series of dispensing elements that, when activated, controllably dispense the ingredients from the series of reservoirs (figure 3, reference #32, 52 and 62; figure 5, reference #501, 502, 503; figure 9, reference #210; [0043]; [0047]);
a mixing chamber that is fluidly connected to the ingress interface, the egress interface, and the series of dispensing elements (figure 3, reference #10 and 20 (water inlet/ingress 2/4 and pumped ingredients all come in contact in tubes 10/20 where mixing occurs by fluid flow); figure 5, intermediate chamber, not labeled, where valves 501-504 enter into; figure 9, reference #230; [0049]; [0055] intermediate chamber); and
a processor (figure 2, reference #5; [0046]-[0049]) configured to:
receive input indicative of an instruction to produce a cleaning product (figure 2, panel display; [0046]-[0049]),
select a formula that is associated with the cleaning product from among a series of formulas stored in a memory, wherein each formula of the series of formulas is associated with a different cleaning product ([0046]-[0049]), and
causing the cleaning product to be produced in accordance with the formula by- permitting water to flow through the ingress interface into the mixing chamber, and driving the series of dispensing elements such that appropriate amounts of at least some of the ingredients are dispensed into the mixing chamber (figure 2; figure 3, reference #31; [[0046]-[0049]).
However, the reference does not explicitly disclose wherein the egress interface is located in a cavity in which containers are placed for filling with cleaning products.  
Cooke et al. teaches another laundry dispensing device (abstract).  The reference teaches wherein the egress interface (figure 1, reference #4) is located in a cavity (figure 1, reference #3) in which containers are placed for filling with cleaning products (figure 1, reference #2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cavity in which containers are placed as taught by Cooke et al. with the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry dispensing devices.  One of ordinary skill in the art would be motivated to provide the cavity in which containers are placed in a location of the egress interface because it provides a laundry product that may be stored and used in multiple loads (Cooke et al. [0006]-[0007]).
However, the reference does not explicitly disclose a pressure sensor that is located beneath the egress interface, so as to generate an output that indicates whether a container is presently located in the cavity; and the processor configured to determine, based on an analysis of the output generated by the pressure sensor, that a container is presently located in the cavity.
Ashrafzadeh et al. teaches another dispensing system (title).  The reference teaches a pressure sensor that is located beneath the egress interface, so as to generate an output that indicates whether a container is presently located in the cavity; and the process configured to determine, based on an analysis of the output generated by the pressure sensor, that a container is presently located in the cavity (figure 2, reference #86; [0021]-[022]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pressure sensor of Ashrafzadeh et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a pressure sensor to detect a container positioned at the egress because this facilitates reduction of both accidents and product waste.
Regarding claim 34, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein each formula of the series of formulas is associated with different amounts or different combinations of the ingredients (figures 10-11; [0046]; [0047]; [0049]).
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. as applied to claim 8 above and further in view of Witchell et al. (U.S. Patent No. 8,977,389).
Regarding claims 23 and 24, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a printer and communication module in wireless communication with the printer.
Witchell et al. teaches another dispensing device (title).  The reference teaches a printer configured to output a label for the product that specifies the at least some of the ingredients (column 53, lines 52-57) and a communication module able to establish a wireless communication channel with a printer (column 53, lines 52-57); wherein the processor is further configured to: forward information regarding the at least some of the ingredients to the communication module for transmission to the printer, so as to cause the printer to output a label for the cleaning product (column 53, lines 52-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the printer and communication module of Witchell et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a printer with communication module in order to identify the product that is being dispensed and provide a lasting label with further information about the product (Witchell et al. column 53, lines 52-57).
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. as applied to claim 8 above and further in view of Guzzi et al. (U.S. Patent Pub. No. 2001/0049846).
Regarding claims 25 and 26, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the processor is further configured to: receive second input indicative of a geographical location associated with an individual for whom the cleaning product is to be produced, accessing a water quality report that is associated with the geographical location, and parsing the water quality report to discover a characteristic of the water; and wherein the formula is retrieved from amongst multiple formulas in the memory based on the characteristic.
Guzzi et al. teaches another laundry washing machine with design inputs ([0010]).  The reference teaches disclose wherein the processor is further configured to: receive second input indicative of a geographical location associated with an individual for whom the cleaning product is to be produced, accessing a water quality report that is associated with the geographical location, and parsing the water quality report to discover a characteristic of the water; ([0051]) and wherein the formula is retrieved from amongst multiple formulas in the memory based on the characteristic ([0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the geographical input of the water characteristic and retrieve the formula based on the water characteristic of Guzzi et al. on the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry washing machines with design inputs.  One of ordinary skill in the art would be motivated to provide the geographical input and water characteristic formula because the pH and hardness of water utilized in washing machines can greatly affect the performance of the laundry composition when laundering clothes, and by retrieving the geographic water conditions, the optimization module can make the appropriate changes to the laundering conditions and to optimize the laundering of the clothes (Guzzi et al. [0051]).
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. as applied to claim 8 above and further in view of Schuman et al. (U.S. Patent Pub. No. 2004/0020723).
Regarding claim 30, Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. discloses all the limitations as set forth above.  While Cooke et al. discloses a grill in the cavity that appears to drain into a holding area (see figure 1, reference #3 with lines below reference #2 appearing to be grills), to the extent the reference does not explicitly disclose the limitations of claim 30, Schuman et al. teaches another laundry dispensing and filling device (abstract; figure 1, reference #10; [0007]).  The reference teaches wherein the cavity includes a trough that drains into a holding tank located inside the structural body ([0064]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the drain trough and holding tank as taught by Schuman et al. with the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry dispensing devices.  One of ordinary skill in the art would be motivated to provide the drain trough and holding tank as a safety feature to collect any spilled product (Schuman et al. [0064]).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. and Ashrafzadeh et al. as applied to claim 31 above and further in view of Witchell et al.
Regarding claim 35, Hsu et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a printer.
Witchell et al. teaches another dispensing device (title).  The reference teaches a printer configured to output a label for the product that specifies the at least some of the ingredients (column 53, lines 52-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the printer of Witchell et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a printer in order to identify the product that is being dispensed and provide a lasting label with further information about the product (Witchell et al. column 53, lines 52-57).
Response to Arguments
Applicant's arguments filed 12/1/2022 have been fully considered but they are not persuasive. 
Applicant argues Hsu et a. fails to disclose a separate mixing chamber because the venturi tubes act as dispensing elements rather than as a mixing chamber.  Examiner finds this argument unpersuasive.  First, Applicant’s arguments are directed to his own idea of what the purpose of the venturi tubes are, which Applicant provides no support for this interpretation.  Second, it does not matter what the purpose of the venturi tubes are for, as long as it reads on all the structural limitations of the claim.  As explained above, the venturi tubes are tubes with enclosed walls that connect to the ingress interface, egress interface and series of dispensing elements where all fluids come together and are caused to mix by virtue of the flow of the liquids and internal walls/baffles of the tubes, and as such reads on the limitation of a mixing chamber.  Comparing Applicant’s figure 2, to Hsu figures 3 or 4 or 9, there is no difference in how the venturi tube/mixing chamber of Hsu looks compared to Applicant’s figure 2, reference #204.  Additionally, this argument becomes irrelevant when figure 5 of Hsu clearly discloses a separate intermediate mixing chamber that reads on all the limitations.
Applicant argues Hsu et al. does not disclose a processor configured to retrieve a formula associated with the cleaning product from a memory since its processing unit is only designed to create one type of mixed composition.  Examiner finds this argument unpersuasive.  First, the limitation is directed to a manner of operating disclosed processor, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Hsu et al. discloses the processor as a structural limitation (figure 2, reference #5) that is capable to perform the functional limitations (figures 10-11; [0046]-[0047]).  Second, the processor is clearly capable to create more than one type of mixed composition ([0049] describes the processor using instructions to retrieve a formula (algorithm) from a memory to create multiple compositions by operating different valves based on the different formula retrieved to allow various laundry care compositions to flow.  See also paragraph [0047] which describes the algorithm as opening different valves based on different formulas selected; and figures 10A, 10B, 11A and 11B which describe the same thing.  In Applicant’s Remarks, Applicant states that “the processing unit can dynamically adjust its formula” which is proof of the reference reading on the limitation.  Adjusting a formula means creating a different formula.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774